t c memo united_states tax_court james j rosemann petitioner v commissioner of internal revenue respondent docket no filed date james j rosemann pro_se lynette mayfield and beth a nunnink for respondent memorandum findings_of_fact and opinion dawson judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 a of dollar_figure for and dollar_figure for after concessions the issues we must decide are whether petitioner was a statutory_employee for and entitled to report his income and expenses on schedule c profit or loss from business or a common_law_employee whose deductions for those years were reportable on form_2106 employee business_expenses and schedule a itemized_deductions subject_to the 2-percent limitation imposed on miscellaneous_itemized_deductions under sec_67 and b whether petitioner has substantiated claimed employee_business_expense deductions in and for mileage depreciation sec_179 expenses and a repair with respect to his personal vehicle and whether petitioner is liable for accuracy-related_penalties for and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioner conceded that he is not entitled to charitable_contribution deductions for cash contributions of dollar_figure for and dollar_figure for and deductions for travel and entertainment_expenses of dollar_figure for and dollar_figure for respondent had disallowed the charitable_contribution deductions for lack of substantiation and the travel and entertainment expense deductions because they were reimbursed by petitioner’s employer findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in tennessee when he filed his petition during and petitioner worked as an outside_salesman for cooper container corp cooper and for a brief period in he worked for greathouse packaging he had worked for cooper since as an account manager in and cooper paid petitioner a salary and quarterly commissions for taking orders for cardboard containers and packaging he worked mainly out of his vehicle and his home petitioner was required by cooper to work hours per week during business hours and to report to its place of business for meetings once or twice a week he could not wear casual clothes in cooper’s offices or when calling on customers cooper had the right to discharge petitioner at will cooper provided petitioner with the following benefits a dollar_figure life_insurance_policy weeks of annual paid vacation_leave sick leave health insurance and a sec_401 retirement_plan in and cooper leased a mazda for petitioner’s business use at the corporation’s expense and allowed him to use it for some personal purposes petitioner regularly submitted weekly expense reports to cooper that contained detailed information regarding his auto mileage meals and entertainment and the persons contacted at the companies served he also submitted a mileage log each month with odometer figures cooper reimbursed petitioner for the automobile mileage expenses and other business_expenses related to his work as an outside_salesman of its products at times during the years at issue petitioner used his personal sport_utility_vehicle a jeep cherokee in and a ford expedition in to make some deliveries to customers to deliver samples for design work to cooper’s offices or to return bad products petitioner was not reimbursed by cooper for business travel in his personal vehicle petitioner kept no records regarding the business use of the jeep cherokee and the ford expedition he kept no record of the deliveries to customers and no mileage records in he had the transmission reconditioned in his ford expedition for dollar_figure and claimed a repair expense of dollar_figure on his federal_income_tax return based on percent business use james clark an unenrolled_return_preparer prepared petitioner’s and federal_income_tax returns on form_4562 depreciation and amortization for petitioner claimed a sec_179 expense deduction of dollar_figure on his personal vehicle the jeep cherokee based on business use of dollar_figure percent with an estimated big_number business miles driven for he erroneously claimed on form_4562 a depreciation deduction of dollar_figure on the jeep cherokee rather than the ford expedition which he then owned based on business use of dollar_figure percent with an estimated big_number miles driven respondent disallowed car expenses of dollar_figure for and dollar_figure for that petitioner claimed on his tax returns these expenses included amounts claimed for mileage for using his personal vehicle for some alleged business purposes on his federal_income_tax returns petitioner claimed deductions on schedule c of dollar_figure for and dollar_figure for respondent determined in the notice_of_deficiency that the deductions were improperly claimed on schedule c and should have been claimed on schedule a as employee business_expenses which are subject_to the 2-percent adjusted_gross_income limitation respondent determined that petitioner was a common_law_employee and not a statutory_employee the forms w-2 wage and tax statement which petitioner received from cooper did not indicate in box that petitioner was a statutory_employee cooper withheld federal taxes as well as social_security and medicare taxes from petitioner’s wages and commissions opinion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code maintained required records and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner has not asserted that the burden_of_proof has shifted to respondent moreover petitioner has neither complied with the substantiation requirements nor maintained the required records accordingly the burden_of_proof remains on petitioner ii employment classification a statutory_employee a statutory_employee may properly reflect business income and expenses in full on schedule c of form_1040 u s individual_income_tax_return and thereby avoid the schedule a limitations on the deduction of employee business_expenses and the phaseout_of_itemized_deductions see prouty v commissioner tcmemo_2002_175 citing revrul_90_93 c b an individual qualifies as a statutory_employee pursuant to sec_3121 only if such individual is not a common_law_employee pursuant to sec_3121 117_tc_263 sec_3121 defines employee in pertinent part as follows any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- d as a traveling or city salesman other than as an agent-driver or commission-driver engaged upon a full-time basis in the solicitation on behalf of and the transmission to his principal except for side-line sales activities on behalf of some other person of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations 3generally an employee may deduct unreimbursed employment expenses on schedule a subject_to an overall 2-percent of adjusted_gross_income limitation see sec_62 sec_67 a statutory_employee is not an employee for purposes of sec_62 see sec_3121 prouty v commissioner tcmemo_2002_175 as the court concludes infra that petitioner is not a statutory_employee petitioner’s expenses are subject_to this overall percent of adjusted_gross_income limitation if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed because an individual qualifies as a statutory_employee only if the individual is not a common_law_employee the court will initially decide whether petitioner was a common_law_employee of cooper b common_law_employee whether an individual is an independent_contractor or a common_law_employee is a question of fact see 67_f3d_574 6th cir weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir doubtful questions should be resolved in favor of employment 900_f2d_49 5th cir generally petitioner has the burden of proving error in respondent’s notice_of_deficiency determination that he was a common_law_employee see rule a 89_tc_225 affd 862_f2d_751 9th cir in determining whether a worker is a common_law_employee or an independent_contractor the court generally considers the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits see ewens miller inc v commissioner supra pincite weber v commissioner supra pincite all the facts and circumstances of each case are considered and no single factor is dispositive degree of control the degree of control necessary to find employee status varies with the nature of the services the worker provides although petitioner had some independence and flexibility in planning his sales work and contacting customers in promoting his employer’s products cooper retained and exercised considerable control_over petitioner’s activities he was an at-will employee as were all who worked for cooper he was subject_to dismissal he was required to attend regular weekly meetings at the cooper facility he had to keep normal business hours he was required to work a minimum of hours per week he had to observe cooper’s no-jeans dress code his productivity was periodically checked and cooper’s officers treated him as an employee thus we find that cooper had a right of control_over petitioner sufficient for an employment relationship investment in facilities the parties have stipulated that petitioner’s work for cooper did not involve a risk of financial loss cooper invested in the facilities but petitioner did not the fact that petitioner maintained a home_office standing alone does not constitute a sufficient basis for a finding of independent_contractor status see colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir furthermore cooper provided petitioner with a vehicle for his sales work in and and reimbursed him for his travel_expenses this factor supports common_law_employee status opportunity for profit or loss petitioner was paid a salary and commissions with periodic reconciliations there is no evidence that petitioner otherwise had any opportunity for profit or loss while he worked for cooper this factor weighs in favor of petitioner’s being a common_law_employee right to discharge where the principal retains the right to discharge a worker it is indicative of an employer-employee relationship id cooper retained the right to discharge petitioner at will this factor weighs in favor of common_law_employee status integral part of regular business petitioner’s services were an integral part of cooper’s regular business of manufacturing and selling cardboard shipping containers and packaging petitioner made sales presentations and solicited orders for cardboard shipping containers and packaging for cooper petitioner’s sales were therefore a key factor in cooper’s business where work is part of the principal’s regular business it is indicative of employee status 64_tc_974 accordingly this factor weighs in favor of petitioner’s being a common_law_employee permanency of relationship there has been a significant permanency of the relationship between petitioner and cooper petitioner has worked for cooper since permanency of a working relationship is indicative of common_law_employee status thus the lengthy working relationship between cooper and petitioner weighs in favor of petitioner’s being a common_law_employee relationship the parties thought they created while petitioner and cooper had no written employment contract the relationship the parties thought they were creating was shown by the testimony of cooper’s vice president she testified that cooper retained the right to discharge petitioner retained other controls over his employment elected not to check the box on forms w-2 indicating that petitioner was a statutory_employee withheld income taxes employment_taxes and medicare taxes and provided several employee_benefits her testimony shows that the nature of the relationship cooper thought it was creating with petitioner was that of employer-employee this factor weighs in favor of finding that petitioner was a common_law_employee during the years at issue provision for employee_benefits benefits such as health insurance life_insurance paid vacations and retirement plans are typically provided to employees weber v commissioner t c pincite petitioner received weeks of annual paid vacation health insurance a life_insurance_policy and sick leave and participated in cooper’s sec_401 retirement_plan cooper also provided petitioner with a company car and reimbursed him for his business_expenses with the exception of cell phone home phone home computer internet services and home fax expenses which respondent allowed as nonreimbursable expense deductions all of these benefits clearly support a finding that petitioner was a common_law_employee during and we realize as petitioner testified that the irs audited his and income_tax returns to determine whether he qualified as a statutory_employee because the auditor agreed with petitioner that he was then qualified as a statutory_employee petitioner continued using that same status in his income_tax returns for later years it was not until the audit for and that respondent again challenged petitioner’s claimed statutory_employee status as the court informed petitioner each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 thus the irs’s failure to challenge petitioner’s claimed statutory_employee status during the prior years does not entitle petitioner to that status for the years in suit conclusion even though there are some aspects of petitioner’s work indicating independent_contractor status and therefore the possibility that he may have been a statutory_employee during the years at issue our analysis of the applicable factors strongly supports the conclusion that petitioner was a common_law_employee of cooper hence petitioner is precluded from being a statutory_employee pursuant to sec_3121 see ewens miller inc v commissioner t c pincite accordingly he is not entitled to deduct expenses on schedule c iii petitioner’s deductions relating to personal vehicle expenses depreciation sec_179 expenses and a repair in view of our conclusion that petitioner is not entitled to deduct expenses on schedule c we must now decide whether petitioner is entitled to deduct expenses_incurred in connection with his employment on schedule a see sec_67 a schedule a deductions an individual performing services as an employee may deduct miscellaneous itemized expenses_incurred in the performance of services as an employee only to the extent such expenses exceed percent of the individual’s adjusted_gross_income sec_67 b general deduction rules deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 292_us_435 taxpayers must maintain records relating to their expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a pursuant to sec_162 a taxpayer is entitled to deduct all of the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the deduction for an employed individual’s unreimbursed business_expenses under sec_162 is claimed on form_2106 and included in the miscellaneous_itemized_deductions claimed on form_1040 schedule a expenses_incurred in the performance of services as an employee are to be reported and memorialized as required by the regulations promulgated under sec_162 see sec_1 a income_tax regs the taxpayer bears the burden of proving that the claimed expenses were ordinary and necessary according to sec_162 the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 affd in part and revd in part on another ground 557_f2d_1095 5th cir in certain instances the taxpayer must meet specific substantiation requirements in addition to the requirements of sec_162 see sec_274 if a claimed expense other than one subject_to heightened scrutiny under sec_274 is not fully substantiated we are permitted to estimate the expense when we are convinced from the record that the taxpayer has incurred it 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date however the taxpayer must present credible_evidence that provides a rational basis for our estimate vanicek v commissioner supra pincite petitioner has presented no evidence that would provide a reasonable basis upon which we can estimate any expense under the cohan_rule c vehicle mileage vehicle mileage deductions are subject_to the strict substantiation requirements of sec_274 where a taxpayer fails to establish that his records satisfy the heightened substantiation requirements of sec_274 the expenses will not be allowable sec_274 applies in part to the use of listed_property which includes passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel or use and the business_purpose of the expense id to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate as established by the irs see sec_1_274-5 income_tax regs the standard mileage rate is to be multiplied by the number of business miles traveled the use of the standard mileage rate establishes only the amount deemed expended with respect to the use of a passenger_automobile the taxpayer must still establish the amount ie business mileage the time and the business_purpose of each use petitioner claimed in his income_tax return a sec_179 expense deduction of dollar_figure for his personal jeep cherokee placed_in_service on date based on dollar_figure percent business use and in his return a depreciation deduction of dollar_figure based on dollar_figure percent business use for he claimed big_number business miles and for he claimed big_number business miles at trial he admitted that he had no records to substantiate these claimed deductions or the business miles driven in those years and no records of any of the deliveries made to cooper’s customers the amounts claimed for business use of the jeep cherokee were only estimates he testified that he did not even use the jeep cherokee in but bought a used ford expedition in that year and used it for personal as well as some business purposes he also testified that the jeep cherokee and the ford expedition were probably not used more than percent for business even though he reported dollar_figure percent business use in and dollar_figure percent business use in we think his estimates were greatly exaggerated and not supported by any contemporaneous or permanent records petitioner further claimed a repair expense of dollar_figure for replacing the transmission in his personal ford expedition in the notice_of_deficiency respondent disallowed all of the deductions for vehicle expenses depreciation sec_179 expenses and the repair because of inadequate substantiation we agree with respondent it is clear on this record that petitioner did not maintain the necessary books_and_records required to substantiate his claimed business_expense deductions for_the_use_of his personal vehicle during the years in issue in accordance with the provisions of sec_6001 and sec_274 and the regulations thereunder therefore we hold that petitioner failed to prove that he is entitled to any employee_business_expense deductions in excess of those respondent allowed iv sec_6662 accuracy-related_penalties sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate on the basis of our findings herein respondent has met his burden of production with respect to the disallowed deductions petitioner did not make a reasonable attempt to comply with the law in some respects or maintain adequate_records with respect to his claimed deductions respondent determined that petitioner is liable for the accuracy-related_penalties under sec_6662 for and sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id we impose no accuracy-related_penalties against petitioner with respect to the issue of whether he was a statutory or common_law_employee during and we conclude on these particular facts and circumstances that petitioner acted reasonably and in good_faith because he relied on respondent’s determination in a prior audit for the and taxable years that he qualified as a statutory_employee entitled to use schedule c for tax purposes see sec_1_6664-4 income_tax regs see also tesar v commissioner tcmemo_1997_207 de boer v commissioner tcmemo_1996_174 balis v commissioner tcmemo_1992_34 affd without published opinion 987_f2d_770 5th cir as to petitioner’s concessions that he is not entitled to the unsubstantiated charitable_contribution deductions he claimed for and and the claimed travel and entertainment_expenses which were reimbursed by his employer we sustain the accuracy- related penalties pursuant to sec_6662 because of petitioner’s disregard of rules or regulations finally we sustain respondent’s determination of accuracy- related penalties with respect to petitioner’s claimed business_expense deductions pertaining to his personal vehicle here again petitioner disregarded the substantiation rules or regulations in view of petitioner’s detailed expense reports required to be submitted to his employer cooper for reimbursement of the leased vehicle mileage and for his meal and entertainment_expenses we think petitioner was well aware of his responsibility to maintain separate records to support his claimed expense deductions for any business use of his personal sport_utility_vehicle he was negligent in failing to do so accordingly we hold that he is liable for the accuracy-related_penalties with respect to such unsubstantiated deductions to reflect the foregoing decision will be entered under rule
